Citation Nr: 0810313	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  05-30 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from July 1958 to April 
1963.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied service connection for hearing loss 
and tinnitus.  


FINDING OF FACT

The most probative evidence shows that the veteran's current 
hearing loss and tinnitus are not causally related to his 
active service or any incident therein, including exposure to 
acoustic trauma.  


CONCLUSION OF LAW

Bilateral hearing loss and tinnitus were not incurred in 
active service, nor may such disabilities be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties To Notify And Assist

Duty to Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to advise a claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007).  As part of that notice, VA must inform 
the claimant of the information and evidence he is expected 
to provide, as well as the information and evidence VA will 
seek to obtain on his behalf.  In addition, VA must advise a 
claimant to provide any additional evidence in his possession 
that pertains to the claim.  See 38 U.S.C.A. § 5103 (West 
2002); 38 CFR § 3.159(b)(1) (2007).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held that under the notice 
provisions of the VCAA, a claimant must be provided notice of 
the evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  In 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  

In this case, in an April 2004 letter issued prior to the 
initial decision on the claim, the RO notified the veteran of 
the information and evidence needed to substantiate and 
complete a claim of service connection, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  The letter also advised the 
veteran to submit or identify any additional medical reports 
that he felt would support his claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board acknowledges that the VCAA letter discussed above 
does not specifically satisfy all of the notice requirements 
of section 5103(a), particularly the additional requirements 
delineated by the Court in Dingess/Hartman.  Nonetheless, the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies have resulted in prejudice.  In 
that regard, the Board notes that with respect to the issues 
addressed in this decision, service connection has been 
denied.  Thus, the additional Dingess/Hartmann elements of 
disability rating and effective date are not at issue and any 
notification deficiencies have not prejudiced the veteran at 
this juncture.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  Neither the veteran nor his representative 
has argued otherwise.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  In this case, the 
veteran's service medical records are on file.  Despite being 
given the opportunity to do so, the veteran has neither 
submitted nor identified any post-service VA or private 
clinical records pertaining to his claim.  38 U.S.C.A. § 
5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2007).  
The veteran has also been afforded a VA medical examination 
in connection with his claim.  38 C.F.R. § 3.159(c)(4) 
(2007).  The Board finds that the report of this examination, 
as well as a subsequent addendum, provides the necessary 
medical opinion.

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the veteran.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  Again, neither the veteran nor his 
representative has argued otherwise.  


Background

The veteran's service medical records show that at his June 
1958 military enlistment medical examination, his hearing 
acuity was 15/15 on spoken and whispered voice testing.  

In-service medical records include a Hearing Conservation 
Data Worksheet which shows that the veteran was examined in 
April 1961.  He reported that his military occupational 
speciality was hydraulic repairman.  He indicated that he 
always or frequently wore elastic hearing protection during 
exposure to loud noise.  Audiological testing showed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
10 (20)
45 (55)
50 (55)
LEFT
10 (25)
10 (20)
10 (20)
10 (25)
20 (25)

(NOTE:  Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Since November 1, 1967, those standards 
have been set by the International Standards Organization 
(ISO)-American National Standards Institute (ANSI).  In order 
to facilitate data comparison, the ASA standards have been 
converted to ISO-ANSI standards and are represented below by 
the figures in parentheses.)

At his March 1963 military discharge medical examination, the 
veteran's ears were normal.  In connection with his discharge 
examination, the veteran completed a report of medical 
history on which he specifically denied having ear trouble.  
Additionally, audiological testing showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
5 (15)
5 (10)
LEFT
0 (10)
0 (10)
0 (10)
5 (15)
5 (10)

In December 2003, the veteran submitted an original 
application for VA compensation benefits, seeking service 
connection for hearing loss and tinnitus.  He indicated that 
during his military career, he had worked as an aircraft 
hydraulics mechanic on the flight line.  He indicated that he 
had worn no ear protection during service and was constantly 
exposed to loud noise from aircraft engines.  The veteran 
stated that he now suffered from severe hearing loss and a 
constant ringing in his ears.  

In connection with his claim, the veteran was afforded a VA 
medical examination in July 2004, at which he reported 
hearing loss and tinnitus.  He indicated that he had had high 
risk noise exposure during service as an aircraft mechanic.  
He also acknowledged significant post-military noise 
exposure, stating that he had worked as a mechanic for a 
commercial airline for forty-two years.  He was required to 
wear hearing protection.  Audiological testing showed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
95
105
105
LEFT
30
65
100
110
105

Speech recognition was 60 percent correct on the right and 40 
percent correct on the left.  The diagnoses were sensory 
hearing los and tinnitus, bilaterally.  After examining the 
veteran and reviewing the claims folder, the examiner 
concluded that it was less likely than not that the veteran's 
hearing loss and tinnitus were caused by or the result of 
military service.  The examiner explained that the fact that 
the veteran's March 1963 military separation audiometric 
examination was normal indicated a less than 50 percent 
probability that the veteran's current hearing loss and 
tinnitus were related to service.  

In a December 2004 medical opinion, a private audiologist 
indicated that he had reviewed the veteran's service medical 
records.  She noted that the veteran's military occupational 
speciality had been aircraft hydraulics mechanic and that an 
April 1961 audiometric test showed a 45 decibel loss at 3,000 
hertz and a 50 decibel loss at 4,000 hertz in the right ear.  
She further noted that the veteran recalled that he had not 
worn hearing protection during service, while he always wore 
hearing protection in his post-service occupation.  Based on 
these factors, the examiner concluded that it was more likely 
than not that the veteran's current bilateral hearing loss 
and tinnitus were related to his active service.
In an August 2005 medical opinion, a VA audiologist indicated 
that he had reviewed the veteran's claims folder and noted 
that his hearing had been shown to be normal at the time of 
his March 1963 military separation medical examination.  With 
respect to the December 2004 opinion from the private 
audiologist, the examiner noted that such opinion was based 
on an April 1961 in-service audiogram, which had been 
conducted two years before the veteran's discharge.  He noted 
that there were a variety of reasons for the temporary right 
ear hearing loss noted on the 1961 audiogram, including a 
temporary threshold shift, equipment calibration, headphone 
placement, or excessive cerumen.  The VA examiner, however, 
noted that the military discharge audiogram, which apparently 
had not been available to the private audiologist, documented 
hearing sensitivity within normal limits, bilaterally.  The 
examiner concluded that the March 1963 separation medical 
examination was the most accurate indication of hearing 
acuity during that time frame.  Therefore, he concluded that 
it was less likely than not that the veteran's current 
hearing loss and tinnitus were caused by or the result of 
military-related acoustic trauma.  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as an organic 
disease of the nervous system like sensorineural hearing 
loss, may be also be established on a presumptive basis by 
showing that such a disease manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  In such cases, the disease is 
presumed under the law to have had its onset in service even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. § 3.307(a).  

In addition to the criteria set forth above, service 
connection for impaired hearing is subject to the additional 
requirement of 38 C.F.R. § 3.385, which provides that 
impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See also 
Hensley v. Brown, 5 Vet. App. 155 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  


Analysis

The veteran seeks service connection for bilateral hearing 
loss and tinnitus, which he argues are the result of acoustic 
trauma during his period of active service.  

As an initial matter, the Board finds that the record on 
appeal corroborates the veteran's contentions of in-service 
noise exposure.  His service personnel records confirm that 
he served as an aircraft hydraulics repairman and his 
statements of noise exposure are consistent with such duties.  
While the veteran now recalls that he never wore hearing 
protection during service, as discussed above, service 
medical records contradict his recollections in this regard.  
Specifically, at an April 1961 hearing examination, the 
veteran reported that he "always or frequently" wore 
hearing protection.  Despite these inconsistencies, in light 
of the veteran's military occupational speciality, the Board 
finds that it is logical to assume that the veteran was 
exposed to noise in service.  

As noted, however, that an injury or disease occurred in 
service is not enough; there must be chronic disability 
resulting from that injury or disease.  In this case, while 
the veteran's service medical records document a temporary 
right ear hearing loss in April 1961, at his March 1963 
military discharge medical examination, audiological testing 
showed that the veteran's hearing acuity was within normal 
limits, bilaterally.  

Moreover, the Board notes that the record on appeal is 
negative for medical evidence of a hearing loss disability or 
tinnitus for decades after service separation.  In fact, the 
first clinical evidence of hearing loss of record is not 
until July 2004, approximately 31 years after service, when 
the VA medical examination was conducted.  

Based on the evidence set forth above, the Board finds that a 
chronic hearing loss disability was not present in service or 
within the post-service year.  The Board has considered the 
provisions of 38 C.F.R. § 3.303(b), in light of the veteran's 
recent claims that his hearing loss and tinnitus began during 
service.  In Savage v. Gober, 10 Vet. App. 488 (1997), it was 
noted that while the concept of continuity of symptomatology 
focuses on continuity of symptoms, not treatment, in a merits 
context, the lack of evidence of treatment may bear upon the 
credibility of the evidence of continuity.  As set forth 
above, the record here contains a span of approximately 31 
years without any clinical evidence to support his recent 
assertions of a continuity of symptomatology.  The fact that 
the contemporaneous records do not provide subjective or 
objective evidence that supports any recent contention that 
the veteran experienced continuous hearing loss and tinnitus 
since service is highly probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).
Moreover, the Board notes that although the veteran now 
recalls that his hearing loss and tinnitus began during 
service, contemporaneous records do not support his 
recollections.  Specifically, the Board notes that at his 
March 1963 military discharge medical examination, the 
veteran specifically denied ear trouble.  Additionally, 
audiological testing showed that his hearing acuity was 
within normal limits.  While the Board has considered the 
veteran's contentions that his hearing loss and tinnitus 
began during service, it finds that the contemporaneous 
records are entitled to more probative weight than the 
recollections of the veteran of events which occurred decades 
previously.  

Although the most probative evidence shows that a chronic 
hearing loss disability or tinnitus was not present during 
service, the Board notes that even if a veteran does not have 
hearing loss during the time of active duty, such does not 
prohibit service connection.  Hensley, 5 Vet. App. at 159-60.  
Rather, service connection may still be established if a 
veteran currently satisfies the criteria of 38 C.F.R. 
§ 3.385, and the evidence links current hearing loss with 
service.  Id. at 158.  See also 38 C.F.R. § 3.303(d).  Thus, 
the Board has carefully reviewed the record for evidence 
showing that the veteran's current hearing loss and tinnitus, 
first objectively shown decades after service, are the result 
of acoustic trauma he sustained during his active service.

In that regard, the Board notes that in July 2004, a VA 
medical examiner, after examining the veteran and reviewing 
his claims folder, concluded that it is not as least as 
likely as not that the veteran's current high frequency 
sensorineural hearing loss and tinnitus are related to his 
military service.  In an August 2005 opinion, the audiologist 
reaffirmed his conclusions.  

The Board finds that the July 2004 and August 2005 VA medical 
opinions are persuasive and assigns them great probative 
weight.  The unequivocal opinions were rendered by an 
audiologist who clearly has the expertise to opine on the 
matter at issue in this case.  In addition, he addressed the 
veteran's contentions, gave a considered rationale for his 
opinion, and based such opinion on a review of the veteran's 
entire claims folder, including all of his service medical 
records.  

On the other hand, the record contains a December 2004 
medical opinion from a private audiologist to the effect that 
the veteran's current hearing loss and tinnitus were due to 
in-service noise exposure.  In reaching her opinion, the 
audiologist indicated that her conclusion was based on the 
April 1961 audiogram showing a right ear hearing loss.  
However, she apparently did not have access to the veteran's 
entire claims folder, as there is no mention of the March 
1963 audiogram showing normal hearing acuity, bilaterally.  
In addition, the audiologist noted that her conclusion was 
based in part on the veteran's contention that he did not 
wear hearing protection during service.  As discussed above, 
however, service medical records note that the veteran 
reported that he always or frequently wore hearing 
protection.  

In determining the probative weight to be assigned to these 
medical opinions, the Board must consider factors such as the 
health care provider's knowledge and skill in analyzing the 
medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 
(1997).  In that regard, the Board notes that both 
individuals who offered opinions in this case are medical 
professionals who are clearly competent to comment on the 
etiology of the veteran's hearing loss and tinnitus.  Both 
provided a rationale for their opinions.  

After further consideration, however, the Board concludes the 
probative weight of the VA medical opinions is greater than 
the private medical opinion submitted by the veteran.  As 
discussed, the VA medical opinions were based on a review of 
the veteran's entire claims folder, including the March 1963 
military discharge audiogram.  This fact alone significantly 
increases its probative value.  See e.g. Swann v. Brown, 5 
Vet. App. 229 (1993); Black v. Brown, 5 Vet. App. 177, 180 
(1995) (holding that a medical opinion is inadequate when it 
is unsupported by the evidence).

The Board has also considered the veteran's own statements to 
the effect that his hearing loss and tinnitus were incurred 
in service as a result of exposure to acoustic trauma in the 
course of his duties as an aircraft mechanic.  The Board 
recognizes the veteran's sincere belief that his hearing loss 
and tinnitus are related to his military service, rather than 
his 42-year history as a mechanic for a commercial airline.  
Nevertheless, the veteran has not been shown to have the 
professional expertise necessary to provide a medical opinion 
as to the causal relationship between his current hearing 
loss and tinnitus and his military service.  For these 
reasons, his opinion is not probative.  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied 119 S. Ct. 404 (1998); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

In summary, the Board finds that the most probative evidence 
shows that a chronic hearing loss disability and tinnitus 
were not present during service or for many years thereafter 
and that the veteran's current hearing loss and tinnitus are 
not causally related to his active service or any incident 
therein, including noise exposure.  

Again, the Board has considered the veteran's recent 
contentions of continuous hearing loss since service.  
However, there is a years-long evidentiary gap in this case 
between the veteran's military service and the earliest 
medical evidence of a complaint of hearing loss and tinnitus.  
In addition to the July 2004 and August 2005 VA medical 
opinions which constitutes affirmative evidence against the 
claim for service connection, the absence of evidence 
constitutes negative evidence against the claim because it 
tends to disprove the claim that hearing loss and tinnitus 
are the result of acoustic trauma injuries sustained in 
service which in turn resulted in chronic disability or 
persistent symptoms thereafter.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 38 
C.F.R. § 3.102 (noting that reasonable doubt exists because 
of an approximate balance of positive and "negative" 
evidence).  Thus, the clinical findings of normal hearing 
acuity at service separation, plus the lack of any objective 
evidence of hearing loss or tinnitus between the veteran's 
military service and the evidence showing hearing loss in 
2004 is itself evidence which tends to show that such 
conditions did not have their onset in service or for many 
years thereafter and is not the result of acoustic trauma 
sustained in service.
A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Cf. Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, 
when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In this case, the Board has considered the absence of any 
medical evidence of hearing loss and tinnitus in service and 
for approximately 31 years after service, as well as the 
opinions of the VA examiner who found the absence of such 
evidence significant, and the Board concludes that the 
preponderance of the evidence in this case is against the 
claim of service connection for bilateral hearing loss and 
tinnitus.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


